423 F.3d 1117
Kimberly KENNEDY, individually and in her capacity as personal representative of the estate and as Rguardian for her children aka Kimberly Gorton; Jay D. Kennedy, aka JD Kennedy; Keith Teufel; Tera Teufel, Plaintiffs-Appellees,v.RIDGEFIELD CITY OF, a municipal corporation and political subdivision of the State of WA; Noel Shields, Defendants-Appellants.
No. 03-35333.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted September 17, 2004.
Filed June 23, 2005.
Amended September 12, 2005.

Ray P. Cox, Forsberg & Umlauf, Seattle, WA, for the Defendants-Appellants.
John R. Connelly, Jr., Darrell L. Cochran and Lincoln C. Beauregard, Gordon Thomas Honeywell Malanca Peterson & Daheim, Tacoma, WA, for the Plaintiffs-Appellees.
Appeal from the United States District Court for the Western District of Washington J. Kelley Arnold, Magistrate Judge, Presiding. D.C. No. CV-01-05631-JKA.
Before BROWNING, TASHIMA, and BYBEE, Circuit Judges.

ORDER

1
This order amends the opinion filed for this case on June 23, 2005. The last sentence of the second full paragraph on page 7478 of the slip opinion currently reads "The court granted summary judgment to the defendants on all state law claims and to Ridgefield City on Kennedy's § 1983 `failure to train' claim." That sentence is now replaced with: "The court granted summary judgment to the defendants on plaintiffs' state law claims of negligent infliction of emotional distress and the tort of outrage and to Ridgefield City on Kennedy's § 1983 `failure to train' claim."